Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 1 of 30 PageID 103




              IN THE UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       ORLANDO DIVISION

  LEGACY ENTERTAINMENT
  & ARTS FOUNDATION, INC d/b/a
  LAWYERS MATTER TASK FORCE;
  BLACK LIVES MATTER TAMPA, LLC;
  COMMUNITY EMPOWERMENT PROJECT, INC.;
  AND LEWANNA GELZER.


              Plaintiffs,


  V.                                       Case No.: 6:21-cv-00698

  RONALD DION DESANTIS, in his official            INJUNCTIVE RELIEF
  capacity as Governor of the State of Florida;    AND JURY TRIAL
  ASHLEY BROOKE MOODY, in her official             DEMANDED
  Capacity as Attorney General of the State of
  Florida; and JOHN WILLIAM MINA, in his
  official capacity as Sheriff of Orange County,
  Florida;

              Defendants.

                     FIRST AMENDED COMPLAINT

        Legacy Entertainment & Arts Foundation, Inc., d/b/a Lawyers Matter

  Task Force, Black Lives Matter Tampa, LLC (“BLM Tampa”), Community

  Empowerment Project, Inc. (“CEP”), and Lewanna Gelzer (“Gelzer”), by and

  through their undersigned counsel, and for their Complaint against

                                      1
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 2 of 30 PageID 104




  Defendants, Governor Ronald Dion DeSantis, Attorney General Ashley

  Brooke Moody, and Orange County Sheriff, John William Mina, state and

  allege as follows:

                                       INTRODUCTION

         1.      This is an as-applied and facial constitutional challenge under 42

  U.S.C. § 1983, to Florida CS/House Bill 1, to be codified in Florida Statutes

  [ __ ] (Combating Public Disorder Act) (hereinafter the “Anti-Riot Bill” or

  the “Bill”), and such Florida laws it amends1 (collectively the “Denounced

  Laws”). Under the pretext of preventing “riots,” the Denounced Laws seek to

  arrest the peaceful expression of free speech protected by the United States

  Constitution by: (1) equating peaceful organizing and the support of protest

  by “acting in furtherance of a riot”, “inciting a riot,” or “acting with a common

  intent”; (2) exposing peaceful demonstrators and social justice advocacy

  organizations to civil and/or criminal liability for the “conditions arising from

  a riot” caused by conduct that unrelated persons who engage in, regardless of



  1
    See Florida Statutes §§ 166.241, 316.2045, 768.28, 748.011, 784.021, 784.03, 784.045, 784.07,
  806.13,810.02, 812.014, 870.01, 870.02, 921.0022.
                                                2

                                     BATES LIGON, PLLC
                             111 North Orange Avenue, Suite 800
                                      Orlando, FL 32801
                                http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 3 of 30 PageID 105




  the protestors’ or organizations’ intent, the likelihood that their speech with

  result in violence or forceful action, or the imminence of such an action; (3)

  failing to adequately describe what conduct or speech will subject an

  individual or an organization to liability for “inciting a riot”; (4) effectively

  discouraging any support of peaceful protest “with two or more persons acting

  with a common intent”; (5) intimidating protestors or organizations from

  participating in protests by “increasing the offense severity ranking” and

  “requiring persons arrested for such violation be held in custody until first

  appearance” for crimes committed in “furtherance of a riot,” all in violation

  of the First, Eighth, and Fourteenth Amendments. A true and exact copy of

  the Bill is attached to the Complaint as Exhibit A (Doc. 1-1) and incorporated

  herein by reference.

        2.     The right of individuals to express themselves on important

  public issues – including police reform, as seen in the aftermath of the murder

  of George Floyd in 2020 – is a form of expression that “has always rested on

  the highest rung of First Amendment values.” Carey v. Brown, 447 U.S. 455,

  467 (1980). The First Amendment exists to “protect the free discussion of

  governmental affairs,” Mills v. State of Alabama, 348 U.S. 214, 218 (1966),

  and enable “uninhibited, robust, and wideopen” debate on public issues, Watts

                                         3
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 4 of 30 PageID 106




  v. United States, 394 U.S. 705, 708 (1969). This “is more than self-expression;

  it is the essence of self-government.” Garrison v. Louisiana, 379. U.S. 64, 74-

  75 (1964). And “[e]ffective advocacy of both public and private points of

  view, particularly controversial ones, is undeniably enhanced by group

  association.” N.A.A.C.P v. State of Alabama ex rel. Pattterson, 357 U.S. 449.

  460 (1958).

        3.      Plaintiffs plan to exercise their First Amendment rights to free

  speech and association to protest both public and private points of view, and

  will encourage others to participate in such forms of peaceful self-expression.

  In particular, Plaintiffs plan to hold a demonstration on or about May 15th,

  2021 to protest the deprivation of minorities’ civil rights by state actors.

        4.      Plaintiffs plan to exercise their First Amendment rights of free

  speech and association to protest both public and private points of view, and

  will encourage others to participate in such forms of peaceful self-expression.

        5.      The Anti-Riot Bill was passed in response to protests against the

  murders of minorities by the hands of police officers – including the murders

  of George Floyd, Breonna Taylor, and Elijah McClain.
                                          4

                                 BATES LIGON, PLLC
                         111 North Orange Avenue, Suite 800
                                  Orlando, FL 32801
                            http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 5 of 30 PageID 107




        6.     These statutes are unconstitutional on their face and as-applied

  to Plaintiffs’ planned speech and expressive conduct because: (1) they target

  protected speech under the First Amendment; (2) they are written with the

  intent of defining any such protest as a “riot” or participation in such protest

  as “inciting a riot”; and (3) they retaliate against those subjected to these laws

  with excessive bail, fines, or cruel and unusual punishment as a means of

  hindering the speech of dissenting opinions.



                                      PARTIES

        7.     Plaintiff, Lawyers Matter Task Force, is an extension of the

  Legacy Entertainment & Arts Foundation, Inc. 501(c)3, located in St.

  Petersburg, Florida. Lawyers Matter was founded as a nonprofit advocacy

  organization to combat racial injustice and assist families who have lost loved

  ones to police brutality.

        8.     Plaintiff Gelzer is a resident and citizen of Orlando, Florida and

  a member of a protected class under 42 U.S.C. § 1981, et seq.

        9.     Plaintiff BLM Tampa is a local chapter of the Black Lives Matter

  Movement, located in Tampa, Florida. BLM Tampa is a nonprofit advocacy



                                          5
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 6 of 30 PageID 108




  organization formed to combat racial injustice and assist families who have

  lost loved ones due to violations of civil rights.

        10.    Plaintiff CEP is located in central Florida and was founded as a

  nonprofit advocacy organization dedicated to social and environmental justice

  and Empowerment.

        11.    Defendant Ronald Dion DeSantis the Governor of the State of

  Florida (“Gov. DeSantis” or “DeSantis”). He is responsible under Florida law

  for ensuring “the laws be faithfully executed” and has the “authority to protect

  life, liberty, and property.” Florida Statutes §§ 14.01, et. seq. Defendant

  DeSantis is sued for his official capacity as the Governor of the State of

  Florida.

        12.    Defendant Ashley Brooke Moody is the Attorney General of the

  State of Florida (“A.G. Moody” or “Moody”). She is the State’s chief law

  enforcement officer and representative of the State in “all suits or

  prosecutions, civil or criminal or in Empowerment,” brought or opposed by

  the State. Florida Statutes §§ 16.01, et. seq. Defendant Moody is sued for her

  official capacity as the Attorney General of the State of Florida.
                                          6

                                  BATES LIGON, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 7 of 30 PageID 109




        13.     Defendant John William Mina is the Sheriff of Orange County,

  Florida (“Sheriff Mina” or “Mina”). He is the chief law enforcement officer

  in Orange County, Florida and is responsible for keeping the peace and order.

  Defendant Mina is sued for his official capacity and the Sheriff of Orange

  County, Florida.



                           JURISDICTION AND VENUE

        14.     This Court has original jurisdiction over the subject matter of

  Plaintiffs’ causes of action, pursuant to 28 U.S.C. §1331, because they arise

  under the First, Eighth and Fourteenth Amendments of the United States

  Constitution. U.S.C.S. Const. Amend. 1, VIII, and XIV.

        15.     The events giving rise to the claims alleged in the Complaint

  arose in Orange County, Florida which is within the confines of the Orlando

  Division of the Middle District of Florida. 28 U.S.C. §89(b). Venue in this

  Court is therefore proper pursuant to 28 U.S.C. §1441(a).

        16.     All conditions precedent to the bringing of this action by

  Plaintiffs, if any, have occurred, or their performance has been waived by

  Defendants.



                                        7
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 8 of 30 PageID 110




        17.        Plaintiffs have employed their undersigned attorneys and has

  agreed to pay them a reasonable fee for their services herein.



                                STATEMENT OF FACTS

     I. THE “ANTI-RIOT” BILL

        15.    The Anti-Riot Bill passed the Florida Legislature on April 15,

  2021. The Bill was signed by Gov. DeSantis on April 19, 2021 and took effect

  immediately.

        16.    The Anti-Riot Bill provides, in relevant part:

              i.      “A person may not wilfully obstruct the free, convenient, and

                      normal use of a public street, highway, or road by:

                              1. Impending,     hinder,   stifling,   retarding,   or

                                  restraining traffic or passage thereon;

                              2. Standing on or remaining in the street, highway,

                                  or road; or

                              3. Endangering the safe movement of vehicles or

                                  pedestrians traveling thereon.”
                                           8

                                   BATES LIGON, PLLC
                           111 North Orange Avenue, Suite 800
                                    Orlando, FL 32801
                              http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 9 of 30 PageID 111




              ii. “A person who assaults another person in furtherance of a riot

                 or aggravated riot prohibited under s. 870.01 commits a

                 misdemeanor of the first degree.

                                 *      *        *

                  “A person who commits an aggravated assault commits a

                  felony of the third degree.”

                  “For the purposes of sentencing…a violation of this section

                  committed by a person acting in furtherance of a riot or an

                  aggravated riot…is ranked one level above the ranking...for

                  the offense committed.”

             iii. “A person who commits a battery in furtherance of a riot or

                 aggravated riot…commits a felony of the third degree.”

             iv. “For the purposes of sentencing…a violation of this section

                 committed by a person acting in furtherance of a riot or an

                 aggravated riot…is ranked one level above the ranking…for

                 the offense committed.”

              v. “It is unlawful for a person, assembled with two or more other

                 persons and acting with a common intent, to use force or

                 threaten to use imminent force, to compel or induce, or

                                        9
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 10 of 30 PageID 112




                  attempt to compel or induce, another person to do or refrain

                  from doing any act or to assume, abandon, or maintain a

                  particular viewpoint against his or her will.”

                  “A person who violates [this section] commits a misdemeanor

                  of the first degree.”

                  “A person arrested for a violation of this section shall be held

                  in custody until brought before the court for admittance to

                  bail.”

              vi. “Notwithstanding any other provision of the law, a person

                  convicted of battery upon a law enforcement officer

                  committed in furtherance of a riot or an aggravated riot…shall

                  be sentenced to a minimum term of imprisonment of 6

                  months.”

                  “For the purposes of sentencing…a felony violation of this

                  section committed by a person acting in furtherance of a riot

                  or an aggravated riot…is ranked one level above the

                  ranking…for the offense committed.”
                                          10

                                   BATES LIGON, PLLC
                           111 North Orange Avenue, Suite 800
                                    Orlando, FL 32801
                              http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 11 of 30 PageID 113




                  “Any person who, without the consent of the owner thereof,

                  willfully and maliciously defaces, injures, or otherwise

                  damages by any means a memorial or historic property…and

                  the value of the damage to the memorial or historic property

                  is greater than $200, commits a felony of the third degree. A

                  court shall order any person convicted of violating this

                  subsection to pay restitution, which shall include the full cost

                  of repair or replacement of such memorial or historic

                  property.”

             vii. “It is unlawful for any person to willfully and maliciously

                  destroy or demolish any memorial or property, or willfully

                  and maliciously pull down a memorial or historic property,

                  unless authorized by the owner of the memorial or historic

                  property. A person who violates this section commits a felony

                  of the second degree.”

                  “A court shall order any person convicted of violating this

                  section to pay restitution, which shall include the full cost of

                  repair or replacement of such memorial or historic property.”



                                        11
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 12 of 30 PageID 114




            viii. “[I]f the burglary is committed during a riot or an aggravated

                  riot...and the perpetration of the burglary is facilitated by

                  conditions arising from the riot...the burglary is a felony of

                  the second degree.”

                  “[I]f the property is stolen during a riot or an aggravated

                  riot…and the perpetration of the theft is facilitated by

                  conditions arising from the riot…the theft is a felony of the

                  first degree...A person arrested for committing a theft during

                  a riot or an aggravated riot…may not be released until the

                  person appears before a committing magistrate at a first

                  appearance hearing.”

              ix. “(1) In a civil action for damages for a personal injury,

                  wrongful death, or property damage, it is an affirmative

                  defense that such action arose from an injury or damage

                  sustained by a participant acting in furtherance of a riot. The

                  affirmative defenses…shall be established by evidence that

                  the participant has been convicted of a riot or an aggravated
                                         12

                                BATES LIGON, PLLC
                        111 North Orange Avenue, Suite 800
                                 Orlando, FL 32801
                           http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 13 of 30 PageID 115




                   riot; (2) In a civil action…the court must, on a motion by the

                   defendant, stay the action during the pendency of a criminal

                   action that forms the basis for the defense.”

                   “A violation of this section, if committed by a person in

                   furtherance of a riot or an aggravated riot…is ranked one level

                   above…for the offense committed.”

         17.    Under the Bill, “[a] person commits a riot if he or she willfully

   participates in a violent public disturbance involving an assembly of three or

   more persons, acting with a common intent to assist each other in violent and

   disorderly conduct, resulting in: (a) Injury to another person; (b) Damage to

   property; or (c) Imminent danger of injury to another person or damage to

   property. A person who commits a riot commits a felony of the third degree.”

         18.    The Bill also provides that,“[a] person commits aggravated

   rioting if, in the course of committing a riot, he or she: (a) Participates with

   25 or more other persons; (b) Causes great bodily harm to a person not

   participating in the riot; (c) Causes property damage in excess of $5,000; (d)

   Displays, uses, threatens to use, or attempts to use a deadly weapon; or (e) By

   force, or threat of force, endangers the safe movement of a vehicle traveling

   on a public street, highway, or road. “

                                         13
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 14 of 30 PageID 116




         “A person who commits aggravating rioting commits a felony of the

   second degree.”

         19.    “A person who commits inciting a riot if he or she willfully

   incites another person to participate in a riot, resulting in a riot or imminent

   danger or a riot. A person who commits inciting a riot commits a felony of the

   third degree.”

         20.    “A person commits aggravated inciting of a riot if he or she: (a)

   Incites a riot resulting in great bodily harm to another person not participating

   in the riot; (b) incites a riot resulting in property damage in the excess of

   $5,000, or; (c) supplies a deadly weapon to another person or teaches another

   person to prepare a deadly weapon with intent that the deadly weapon be used

   in a riot for an unlawful purpose. A person who commits aggravated inciting

   a riot commits a felony of the second degree.”

         21.    The Bill unconstitutionally targets protected speech, including

   protests against the murders of minorities at the hands of police officers –

   including the murders of George Floyd, Breonna Taylor, and Elijah McClain,

   which cannot be properly characterized as “directed to inciting or producing
                                          14

                                  BATES LIGON, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 15 of 30 PageID 117




   imminent lawless action and an [] likely to incite or produce such action.”

   Brandenburg v. Ohio, 395 U.S. 444,447 (1966). The Bill unconstitutionally

   threatens to impose liability on individuals expressing their rights to free

   speech regardless of their intent to incite violence, the likelihood that their

   speech will result in violence, or the imminence of the intended violence.

         22.    The Bill’s terms are unconstitutionally overbroad, reaching

   speech that encourages or advises but does not incite unlawful activity.

         23.    The Bill is unconstitutionally vague, such that it does not provide

   individuals proper notice of what forms of free speech will expose them to

   civil and criminal liability and invites arbitrary enforcement.

         24.    Even if a person is not present at an event that began as a peaceful

   demonstration but becomes a classified as “riot” where acts of violence or

   force occur, that person risks civil liability under the Bill by advising or

   encouraging those present to deface memorials or historic property.

         25.    The Bill describes its purpose as combatting public disorder. Ex.

   A, p. 1 (Doc. 1-1).

         26.    The Bill targets protests against the murders of minorities at the

   hands of police officers – including the murders of George Floyd, Breonna

   Taylor, and Elijah McClain.

                                          15
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 16 of 30 PageID 118




         27.    DeSantis praised the Bill for being “the strongest anti-rioting,

   pro-law-enforcement piece of legislation in the country.” See Business Insider

   “Florida Gov. Ron DeSantis Signs ‘Anti-Riot’ Bill That Grants Civil

   Immunity to Drivers Who Hit Protesters and Protects Budgets From Being

   Cut” found at https://www.businessinsider.com/florida-gov-ron-desantis-

   signs-anti-riot-bill-2021-4

         28.    The Bill is aimed at cracking down on public disturbances and

   local governments that interfere with efforts to stop a riot.

         29.    On Saturday, April 24th, 2021, Lawyers Matter and Fictitious

   Plaintiff 1 intend on exercising their freedom of speech rights at a peaceful

   demonstration honoring George Floyd and other victims of racism and police

   brutality. A true and exact copy of the informational flyer is attached to the

   Complaint as Exhibit B (Doc. 1-2) and incorporated herein by reference.

         30.    On Saturday, May 15th, 2021, Petitioners seek to exercise their

   freedom of speech rights at a peaceful demonstration honoring George Floyd

   and other victims of racism and police brutality.



                                          16

                                  BATES LIGON, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 17 of 30 PageID 119




         31.    However, the signing of the Anti-Riot Bill on April 19, 2021 by

   DeSantis effectively barred Plaintiffs from exercising their free speech rights

   because of the resulting penalty of arrest by Sheriff Mina and imprisonment

   by A.G. Moody in the State of Florida.

         32.    According to DeSantis, the Bill is a “really remarkable if you

   look at the breadth of this particular piece of legislation.” He further stated the

   Bill, “strikes the appropriate balance of safeguarding every Floridians’

   constitutional right to peacefully assemble, while ensuring that those who hide

   behind peaceful protest to cause violence in our communities will be

   punished.” See Business Insider Art. Published April 19, 2021.

         33.    The breathtaking scope of the Bill includes granting civil

   immunity to people who drive into peaceful demonstrators if such

   demonstration blocks a road, prevents people accused of “rioting” from

   bailing out of jail until after their first court appearance, increases penalties

   for assaulting law enforcement officers while engaging in a “riot,” penalizing

   local governments that interfere with efforts to stop a “riot,” and allows law

   enforcement agencies that face funding reductions to file objections.

         34.    Plaintiffs oppose the Bill for several reasons. These include, but

   are not limited to: (a) the definitions provided in an attempt to clarify what

                                           17
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 18 of 30 PageID 120




   constitutes a riot, aggravated riot, or inciting of a riot or aggravated riot; (b)

   provisions that force civil liability onto those who lawfully express their first

   amendment rights in the form of a peaceful demonstration that may turn into

   a “riot” despite no intent to incite a riot or promote force; and (c) refusing

   those arrested for such violations the right to bail until after their first court

   appearance.

         35.     Plaintiffs have provided, and plans to provide additional funding,

   networked, and other encouragement to individuals who plan to peacefully

   exercise free speech relating to police brutality of minorities – specifically the

   murders of George Floyd, Breonna Taylor, and Elijah McCLain.

         36.     Plaintiffs are not inciting any individuals to commit imminent

   violent or forceful actions constituting a “riot”. To the contrary, Plaintiffs

   advocate against the use of violence wile promoting peaceful free speech

   demonstrations.

         37.     Plaintiffs plan to advise and encourage others to exercise their

   free speech rights through peaceful methods.



                                          18

                                  BATES LIGON, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 19 of 30 PageID 121




         38.    Due to their planned activity on May 15th, 2021, Plaintiffs now

   fear prosecution and imposition of civil liability under the Bill.

         39.    The advice, funding, and other support Plaintiffs planned to

   provide on May 15th, 2021, in order to encourage or advise participation of

   their members in peaceful demonstrations. Of course, any peaceful

   demonstration can be characterized as a “riot” due solely on the misconduct

   of one or two individuals – without any intent by Plaintiffs. As it relates to the

   planned demonstration, perceived unlawful violence, acts of force, or arrests

   may occur, even violence perpetrated by law enforcement.

         40.    Plaintiffs fear criminal and civil liability under the Bill not

   withstanding their lack of intent to cause a “riot” or incite a “riot.”

         41.    Plaintiffs must choose between encouraging and advising

   peaceful demonstrations, on the one hand, and exposing themselves to

   prosecution and civil liability under the Denounced Laws, on the other.

   Refraining from encouraging and advising peaceful demonstrations

   constitutes self-censorship at a loss of Plaintiffs’ First Amendment rights.

         42.    The Denounced Laws chill the free speech and expression of

   Plaintiffs and others who wish to engage in encouraging and advising peaceful

   demonstrations because they must refrain from such expressive activity to

                                           19
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 20 of 30 PageID 122




   avoid the risk of prosecution. Moreover, the conduct barred by the Bill is

   already proscribed by laws currently on the books of the state of Florida.

          43.   The Bill is not narrowly tailored to achieve the government

   interest of Combating Public Disorder. Unwarranted violence or public

   disorder during a demonstration is already illegal under Florida law.

          44.   The governments’ reported interest in preventing “riots” is

   already established by existing Florida criminal statutes.

          45.   The governments’ reported interest in dissuading public free

   speech demonstrations by increasing criminal penalties for violating the Bill.

          46.   The governments’ reported interest in creating affirmative

   defenses to a civil action where the Plaintiff participated in a “riot” is already

   addressed by Florida’s wide latitude in the provision of affirmative defenses

   to any claim.

          47.   Preventing any peaceful demonstration consisting of more than

   three individuals as an effort to end or “riots” is not a valid government

   interest.



                                          20

                                   BATES LIGON, PLLC
                           111 North Orange Avenue, Suite 800
                                    Orlando, FL 32801
                              http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 21 of 30 PageID 123




      COUNT I – FIRST AMENDMENT – SPEECH AND EXPRESSIVE CONDUCT

          47.    Plaintiffs hereby reassert by reference in this Count 1 the

   allegations of Paragraphs 1 through 46 of this First Amended Complaint as if

   fully set forth herein.

          48.    The Denounced Laws target and impermissibly burden protected

   speech, including speech in the form of demonstrations advocating for police

   reform, opposes racism, or is viewed as controversial.

          49.    The Denounced Laws are content-based regulations that prohibit

   constitutionally protected speech meant to accomplish a political goal,

   including Plaintiffs’ planned encouragement and advising of participating in

   such forms of self-expression.

          50.    The Denounced Laws are narrowly tailored to serve a substantial

   government interest, and not the interest of those subjected to the Denounced

   Laws, including Plaintiffs.

          51.    The Denounced Laws reach far beyond the type of expression

   that allows a state to legitimately punish on bases of said expression. They

   suppress provocative speech already protected by the Supreme Court’s

   holding in Brandenburg, thereby “impermissibly intrud[ing]” upon the First



                                         21
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 22 of 30 PageID 124




   Amendment rights of speakers. Brandenburg v. Ohio, 395 U.S. 444, 448

   (1966).

         52.    The Denounced Laws fail to include a specific intent requirement

   or to require that the prohibited speech be likely to produce imminent lawless

   action.

         53.    The Bill makes organizations liable for their association with,

   and speech regarding, any individual who may be arrested in furtherance to a

   “riot”, even if the organization itself does not possess unlawful goals or the

   intent to commit an unlawful act. The State may limit unlawful acts in

   furtherance to a riot, but by limiting speech and conduct related to lawful

   action that leads to arrest, the Bill reaches a substantial amount of protected

   speech and association.

         54.    The potential liability to organizations prevents them from

   effectively advocating for their views, even though group association

   enhances advocacies.




                                         22

                                  BATES LIGON, PLLC
                          111 North Orange Avenue, Suite 800
                                   Orlando, FL 32801
                             http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 23 of 30 PageID 125




          55.    As such, the Anti-Riot Bill is unconstitutional facially and as-

   applied to the planned, peaceful speech and expressive conduct of Plaintiffs,

   and any other persons subject to these laws.



          COUNT II – EIGHTH AMENDMENT – EXCESSIVE BAIL CLAUSE,
                      CRUEL AND UNUSUAL PUNISHMENT

          56.    Plaintiffs hereby reassert by reference in this Count II the

   allegations of Paragraphs 1 through 46 of this First Amended Complaint as if

   fully set forth herein.

          57.    The Eighth Amendment to the United States Constitution

   prohibits cruel and unusual punishments. U.S.C.S. Const. Amend. VIII

   (1791).

          58.    A paradigm, cruel and unusual punishment, is one that deprives

   an individual of a constitutional right without a legitimate and rational

   government purpose.

          59.    The Anti-Riot Bill generates a cruel and unusual punishment by

   depriving a presumably innocent citizen of the right to assemble, the right to

   timely bail, and a right to a punishment that has not been arbitrarily enhanced.




                                         23
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 24 of 30 PageID 126




         60.    Plaintiffs intended to exercise their right to assemble and

   peacefully demonstrate opposition of police brutality toward minorities on

   April 24th, 2021. Plaintiff’s further plan to exercise their right to assemble and

   peacefully demonstrate on May 15th, 2021.

         61.    In reliance on the United States Constitution and Florida

   precedent,   Plaintiffs     organized,    encouraged,     and   funded   peaceful

   demonstrations and expressions of free speech set to take place on April 24th,

   2021. Furthermore, Plaintiffs plan to organize, encourage and fund future

   demonstrations, specifically a demonstration planned on May 15th, 2021.

         62.    As part of these preparations, Plaintiffs expended personal and

   private financial resources.

         63.    DeSantis’ signing of the Bill into law on April 19th, 2021,

   generated what appears to be the intended effect (but whatever intentional or

   inadvertent the effect, the Bill’s violation of the Constitution happens and

   continues). The ability of Plaintiffs to conduct peaceful demonstration without

   fear of retaliation was impaired.



                                            24

                                     BATES LIGON, PLLC
                             111 North Orange Avenue, Suite 800
                                      Orlando, FL 32801
                                http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 25 of 30 PageID 127




         64.     Plaintiffs are no longer able to obtain co-sponsors or co-

   organizers since the other persons fear criminal prosecution under the Bill for

   organizing demonstrations.

         65.      Plaintiffs are also unsure of what responsibilities each has under

   the law (ie. the Bill) for the action of demonstration attendees in the future.

         66.     In particular, each Plaintiff remains unsure of how their

   respective duties change from when the demonstration has eight attendees

   rather than nine. For example, do infants or the incompetent count? Do non-

   citizens count?

         67.     The Anti-Riot Bill should be declared unconstitutional since it

   not only is interlocally vague and without legitimate government purpose, but

   the Bill also imposes unconstitutional financial penalties on persons without

   affording them due process of the law (Fourteenth Amendment) and

   punishment without culpability (Financial and Constitutional Deprivation) in

   violation of the Eighth Amendment.



               COUNT III – FOURTEENTH AMENDMENT – DUE PROCESS




                                          25
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 26 of 30 PageID 128




          68.    Plaintiffs hereby reassert by reference in this Count III the

   allegations of Paragraphs 1 through 46 of this First Amended Complaint as if

   fully set forth herein.

          69.    The Denounced Laws, which prohibit encouraging and advising

   persons from participating in a “riot,” “acting with common intent,” or using

   acts of force are, on their face, void for vagueness.

          70.    The Denounced Laws fail to give fair notice to reasonable

   individuals or organizations about what conduct constitutes engaging in a

   “riot,” or violation of the criminal law in “furtherance of a riot.” Because of

   this, they cannot be enforced in a consistent manner and invite arbitrary and

   discriminatory enforcement set to deter constitutionally protected speech.

   They thus violate the Due Process Clause of the Fourteenth Amendment.



          WHEREFORE Plaintiffs hereby request this Court issue an order

   against Defendants providing that: (1) the Denounced Laws target and

   impermissibly burden protected speech, including speech in the form of

   demonstrations against police brutality of minorities; (2) the Denounced Laws
                                            26

                                     BATES LIGON, PLLC
                             111 North Orange Avenue, Suite 800
                                      Orlando, FL 32801
                                http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 27 of 30 PageID 129




   are content-based regulations that prohibit constitutionally-protected speech

   meant to accomplish a political goal, including Plaintiffs‘ planned

   encouragement and advisement of peaceful demonstrations and self-

   expression; (3) the Denounced Laws are not narrowly tailored to serve a

   substantial government interest; (4) the Denounced Laws reach far beyond the

   type of expression that a state may legitimately punish. They suppress

   provocative speech and do not comply with the Supreme Court’s holding in

   Brandenburg, thereby “impermissibly intrud[ing]” upon the First Amendment

   rights of speakers. Brandenburg v. Ohio, 395 U.S. 444,448 (1966); (5) the

   Denounced Laws fail to include a specific intent requirement or to require that

   the prohibited speech be likely to produce imminent lawless action or

   violence; (6) the Denounced Laws impermissibly make organizations liable

   for their association with individuals who may be arrested at a “riot,” even if

   the organization itself does not possess unlawful goals and individuals in the

   organization do not possess the intent to commit an unlawful act; (7) the

   Denounced Laws impermissibly make organizations liable for their

   association with, and speech regarding, individuals who may be arrested at a

   “riot.” Getting arrested is not an unlawful act. The State of Florida may limit

   unlawful acts, but by limiting speech and conducted related to unlawful action

                                         27
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 28 of 30 PageID 130




   that leads to arrest, the Bill violates a substantial amount of protected speech

   and association; (8) the Denounced Laws impermissibly assert that

   organization liability attaches even if the organizations associations with an

   individual who is subsequently arrested was not imminently related to the

   individuals arrest because there is no temporal limit on an organizations’

   funding or encouragement of peaceful demonstrations and an eventual arrest.

   In effect, the Bill creates a perpetual threat of liability to Plaintiffs and others

   in the event that anyone Plaintiffs encourage, or assist is arrested at any point

   in the future. Accordingly, the Bill illegally restricts protected speech and

   association; (9) the Bill imposes violative liability to organizations so as to

   prevent them from effectively advocating for their views even though group

   association enhances their advocacy efforts; (10) the Defendants are

   authorized to enforce the Denounced Laws. As such, the Anti-Riot Law is

   unconstitutional facially, and as applied to the planned peaceful speech and

   expressive conduct of the Plaintiffs on April 24th, 2021 and May 15th, 2021;

   (11) The Denounced Laws, which prohibit encouraging and advising persons

   participating in a “riot” to engage in acts of force of violence, are, on their
                                           28

                                   BATES LIGON, PLLC
                           111 North Orange Avenue, Suite 800
                                    Orlando, FL 32801
                              http://www.fltriallawyers.com
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 29 of 30 PageID 131




   face, void for vagueness; and (12) the Denounced Laws fail to give fair notice

   to reasonable individuals regarding what conduct constitutes a “riot” or

   “inciting a riot” in violation of the Bill. Because of this, the Denounced Laws

   cannot be enforced in a consistent manner, they invite arbitrary and

   discriminatory enforcement, and they deter constitutionally protected free

   speech. Therefore, the Denounced Laws also violate the Due Process Clause

   of the Fourteenth Amendment. Pursuant to Rule 65 of the Federal Rules of

   Civil Procedure, enjoin Defendants, and all persons acting in concert with

   them, from enforcing portions of the Bill, and the criminal statutes relating to

   the Bill, against Plaintiffs and others, specifically provisions which attach

   liability for individual or organizations who direct, advise, or encourage other

   persons at a demonstration to engage in acts of force or violence; award to

   Plaintiffs their costs and reasonable attorneys’ fees in the case sub judice; and

   for such other and further relief as the court deems just and proper.

         Respectfully submitted this 30th of April, 2021.

   s/Aaron Carter Bates___________
   Aaron Carter Bates
   Florida Bar No. 011749
   BATES LIGON PLLC
   111 N. Orange Ave., Suite 834
   Orlando, FL 32801


                                          29
Case 6:21-cv-00698-PGB-DCI Document 5 Filed 04/30/21 Page 30 of 30 PageID 132




   Phone: (407) 476-0620 ex.1620
   Fax: (407) 627-1293
   abates@fltriallawyers.com

   Counsel for Plaintiff




                                          30

                                   BATES LIGON, PLLC
                           111 North Orange Avenue, Suite 800
                                    Orlando, FL 32801
                              http://www.fltriallawyers.com
